Title: To Thomas Jefferson from Francis Mulligan, 26 April 1804
From: Mulligan, Francis
To: Jefferson, Thomas


          
            Sir
            Mizicksborough near Charleston Sou. Carolina. April 26th. 1804.
          
          The kind, and polite, attention, you were pleased to Shew me, during my Stay, at the Seat of Government, demands, my most cordial, And Sincere thanks, and will ever Stamp on my mind, the most Heartfelt, Sensations, of Gratitude, and Esteem.—
          Deeply impressed, as I feel, with those Sentiments, I conceived it A duty, incumbent in me, to make it the first, and principle, object of my enquiries, on my return, into the general Opinions, and Sentiments of the best informed, And most influential characters, Amongst us With a View, to Assertain the best possible information in my Power, respecting the probable result, of the Deliberations, of Our Legislature on the Amendment of the Constitution, at their meeting on the 10th. of may next At Columbia, and I am extreamely happy, that An Occasion So favourably presents itself in communicating to you.—
          That notwithstanding, all the Subterfuges, and wicked machinations, Practiced by the Disorganising Federalists, added to the Writings of an Influencial Senator, opposed to the measure, will avail but little, So Sanguine do I feel, under the Strongest impressions, that the Amendment, with out any manner of doubt, in my mind, Will inevitably be adopted.—
          The Governor of this State, arrived here on Saturday eveng. last from his Seat, (the hills of Santee,) with whom I had the Honour, of a Friendly Visit, with, this morning, It is I hope, but doing Justice, to the goodness of his heart, in communicating to you, the kind and Friendly Enquiries, he has been pleased to make for you, Hopeing That, at Some period, not far distant, he might have it in his power, To realise that, which he had long contemplated, in the pleasure of Seeing you
          I pray you to accept my most respectful, and Sincere Wishes, for your long life, and happy continuance at the Head of our administration, and Believe with every Sentiment of respectful Veneration,
          your Hbe. Obt. Servt.
          
            Frs. Mulligan
          
        